Citation Nr: 0601367	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-30 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
prostate cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from June 1967 to 
March 1968 and from October 1972 to January 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim seeking 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
prostate cancer.   

The veteran's claim was remanded in March 2005.  


REMAND

The veteran contends that VA misdiagnosed or failed to 
diagnose prostate cancer prior to April 1999 on the basis of 
elevated prostate specific antigen (PSA) levels.  He 
specifically alleges that due to the late diagnosis, he now 
has metastatic cancer, and as a result of a radical 
prostatectomy, he is incontinent and impotent.  

The record contains evidence that the veteran also filed a 
claim under the Federal Tort Claims Act (FTCA), apparently 
based upon the same events which led to the § 1151claim.  A 
December 2000 letter refers to the settlement of the FTCA 
claim.  The settlement is not dispositive of this § 1151 
claim.  However, certain medical records or other evidence 
may have been generated in connection with the FTCA claim.  
Such evidence is obviously pertinent to the §1151 claim and 
must be obtained if possible.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

Although the veteran was afforded an examination in November 
2002, the examiner commented on treatment notes that were 
unavailable at the time of the examination.  Since that time, 
said notes have been associated with the claims folder.  
Accordingly, the Board finds that the evidence of record is 
insufficient to make an informed decision on the claim and 
that a medical opinion on this matter is therefore necessary.

Accordingly, this case is remanded for the following actions:

1.  Make efforts to obtain records related 
to the veteran's federal tort claim.  
Contact VA District Counsel and, if 
necessary, the United States Attorney's 
office to determine whether any additional 
evidence exists with respect to this claim, 
to include any medical records and 
opinions.  Any relevant additional evidence 
which is not protected by privilege should 
be associated with the claims folder.

2.  Arrange for an opinion by a specialist 
in urology.  The reviewing specialist is 
asked to review the claims folder in 
conjunction with rendering the requested 
opinion.  If the reviewing specialist deems 
it to be necessary, the veteran should 
undergo a VA examination and/or appropriate 
diagnostic testing.  The report of the 
records review should be associated with 
the veteran's VA claims folder.  The 
reviewing urology specialist is asked to 
comment on the following:  

a.  Please comment on whether the 
record reflects carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of 
the VA medical personnel in not 
diagnosing the veteran with 
prostate cancer prior to May 
1999.  

b.  If the record does reflect 
carelessness, negligence, lack of 
proper skill, error in judgment, 
or similar instance of fault on 
the part of the VA medical 
personnel, did the veteran incur 
additional disability as a result 
of this failure?  In answering 
this question, please comment on 
all side-effects from the 
veteran's prostate cancer 
operation, as well as all 
subsequent cancers that the 
veteran developed after his 
prostate cancer.  

3.  After accomplishing any other 
development that it deems necessary, 
readjudicate the veteran's claim for 
benefits under the provisions of 38 U.S.C. 
§ 1151.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case with 
respect to that denial and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


